HIGGINBOTHAM, J.,
concurs in the Result and Assigns Additional Reasons.
|,I respectfully concur in the result reached by the majority and assign additional reasons to emphasize that our role is not to decide what an appropriate general damage award should be, but rather to review the facts to determine if the trial court abused its discretion in increasing the amount awarded. Given the evidence regarding the extent of Ms. Falcon’s lifelong and life-altering injuries, I find no clear abuse of the trial court’s great discretion in the increase of the general damage award by three million dollars. Accordingly, I concur in the result reached by the majority.